UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-08268 Firsthand Funds (Exact name of registrant as specified in charter) 150 Almaden Blvd., Suite 1250 San Jose, CA 95113 (Address of principal executive offices) (Zip code) SiVest Group, Incorporated 150 Almaden Blvd., Suite 1250 San Jose, CA 95113 (Name and address of agent for service) Registrant's telephone number, including area code:(408) 866-7096 Date of fiscal year end:December 31 Date of reporting period:March 31, 2012 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, treet, NE, Washington, DC 20549. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments. The Schedule(s) of Investments is attached herewith. Firsthand Technology Leaders Fund Portfolio of Investments,March 31, 2012 (unaudited) SHARES MARKET VALUE COMMON STOCKS — 48.6% ($14,663,795) Advanced Materials — 1.9% ($563,200) Corning, Inc. $ Communications Equipment — 5.6% ($1,707,200) Nokia OYJ - SP ADR QUALCOMM, Inc. Telefonaktiebolaget Ericsson LM - SP ADR Computer — 10.9% ($3,297,085) Apple, Inc. * Internet — 4.5% ($1,364,910) Google, Inc., Class A * Yandex NV, Class A * Networking — 2.8% ($846,000) Cisco Systems, Inc. Other Electronics — 1.6% ($470,800) LG Display Co., Ltd. - ADR * Semiconductor Equipment — 2.9% ($874,600) Applied Materials, Inc. ASML Holding N.V.* Semiconductors — 9.1% ($2,731,800) Intel Corp. NVIDIA Corp. * SanDisk Corp. * Software — 9.3% ($2,808,200) Microsoft Corp. Oracle Corp. Symantec Corp. * Investment Company — 51.7% ($15,592,735) Fidelity Institutional Money Market Fund Total Investments (Cost $26,310,900) — 100.3% Liabilities in excess of other assets — (0.3)% ) NET ASSETS — 100.0% $ * Non-income producing security. ADR American Depositary Receipt SP ADR Sponsored American Depositary Receipt See accompanying Notes to Portfolio of Investments 1 Firsthand Technology Opportunities Fund Portfolio of Investments,March 31, 2012 (unaudited) SHARES CONTRACTS MARKET VALUE COMMON STOCKS — 80.8% ($75,857,493) Advanced Materials — 0.4% ($361,000) MEMC Electronic Materials Inc.* $ Communications — 7.6% ($7,134,600) Equinix, Inc.* Rackspace Hosting, Inc.* VimpelCom Ltd - SP ADR Communications Equipment — 9.8% ($9,253,000) Ciena Corp.* Motorola Mobility Holdings, Inc.* Nokia OYJ - SP ADR QUALCOMM, Inc. Computer — 9.6% ($8,992,050) Apple, Inc.* Internet — 29.1% ($27,347,693) Akamai Technologies, Inc.* Amazon.com, Inc.* Baidu, Inc. - SP ADR* Google, Inc., Class A* SINA Corp.* Tencent Holdings Ltd. Yandex NV, Class A* Networking — 2.4% ($2,246,400) Riverbed Technology, Inc. (1)* Other Electronics — 2.8% ($2,593,500) VeriFone Systems, Inc.* Semiconductors — 9.2% ($8,596,950) ARM Holdings, PLC - SP ADR NVIDIA Corp.* Skyworks Solutions, Inc.* Software — 9.9% ($9,332,300) Microsoft Corp. (1) VMware, Inc., Class A* EXCHANGE-TRADED FUND — 0.5% ($504,600) Other — 0.5% ($504,600) iPath S&P hort-Term Futures ETF* PURCHASED OPTIONS — 1.7% ($1,589,300) Communications — 0.1% ($124,800) Riverbed Technology Inc. Put Option, Expiring June 2012, Strike Price $26.00 Computer — 0.5% ($414,000) Dell Inc. Put Option, Expiring January 2013, Strike Price $15.00 Internet — 1.1% ($1,025,000) GameStop Corp., Class A , Put Option, Expiring January2013, Strike Price $20.00 SINA Corp. Put Option, Expiring June 2012, Strike Price $67.50 Yahoo! Inc. Call Option, Expiring April 2012, Strike Price $18.00 Software — 0.0% ($25,500) Microsoft Corp. Put Option, Expiring May 2012, Strike Price $29.00 INVESTMENT COMPANY — 17.6% ($16,496,532) Fidelity Institutional Money Market Fund Total Investments (Cost $80,198,637) — 100.6% Liabilities in excess of other assets — (0.6)% ) NET ASSETS — 100.0% $ WRITTEN OPTIONS — (0.3)% ($283,400) Networking — (0.1)% ($130,400) Riverbed Technology Inc. Call Option, Expiring June 2012, Strike Price $30.00 ) ) Software — (0.2)% ($153,000) Microsoft Corp. Call Option, Expiring May 2012, Strike Price $32.00 ) ) Total Written Options (Proceeds $221,156) $ ) * Non-income producing security. Securities held in connection with open written call options. ETF Exchange Traded Fund SP ADR Sponsored American Depositary Receipt See accompanying Notes to Portfolio of Investments 2 Firsthand Alternative Energy Fund Portfolio of Investments,March 31, 2012 (unaudited) SHARES/ CONTRACTS MARKET VALUE COMMON STOCKS — 96.2% ($3,221,089) Advanced Materials — 10.6% ($353,125) Corning, Inc. $ MEMC Electronic Materials Inc.* Metabolix, Inc.* Praxair, Inc. Basic Materials — 1.5% ($49,105) Metalico, Inc.* Battery — 1.0% ($33,712) A123 Systems, Inc.* Building Automation — 2.1% ($71,456) Johnson Controls, Inc. Energy Efficiency — 12.6% ($421,420) Echelon Corp.* Honeywell International, Inc. Itron, Inc.* Environmental Services — 6.8% ($228,514) ADA-ES, Inc.* Industrials — 3.4% ($112,838) 3M Co. United Technologies Corp. Intellectual Property — 0.0% ($36) Silicon Genesis Corp., Common (1)* 36 Other Electronics — 7.5% ($250,079) Intevac, Inc.* Koninklijke (Royal) Philips Electronics N.V. Power Conversion/supply Equipment — 2.1% ($71,435) Power-One, Inc.* Renewable Energy — 42.2% ($1,414,110) Amtech Systems, Inc.* DayStar Technologies, Inc.* 25 FuelCell Energy, Inc.* Gamesa Corp. Tecnologica S.A. GT Advanced Technologies, Inc.* Hanwha SolarOne Co., Ltd. - SP ADR* Iberdrola S.A. JA Solar Holdings Co., Ltd. - ADR* JinkoSolar Holding Co., Ltd. - ADR* Meyer Burger Technology AG* Motech Industries, Inc. Orion Energy Systems, Inc.* Sharp Corp. SunPower Corp., Class B* Trina Solar Ltd. - SP ADR* ULVAC, Inc.* Vestas Wind Systems A.S.* WaterFurnace Renewable Energy, Inc. Yingli Green Energy Holding Co. - ADR* Semiconductors — 6.4% ($215,259) Power Integrations, Inc. PREFERRED STOCK — 0.2% ($5,593) Intellectual Property — 0.0% ($343) Silicon Genesis Corp., Series 1-C (1)* 3 Silicon Genesis Corp., Series 1-E (1)* Renewable Energy — 0.2% ($5,250) SoloPower, Series C-1 (1)* PURCHASED OPTIONS — 0.3% ($11,500) Renewable Energy — 0.3% ($11,500) Guggenheim Solar Energy Index ETF, Put Option, Expiring May 2012, Strike Price $23.00 Investment Compan— 0.5% ($17,236) Fidelity Institutional Money Market Fund Total Investments (Cost $5,786,013) — 97.2% Other assets in excess of liabilities — 2.8% NET ASSETS — 100.0% $ * Non-income producing security. Restricted security. ADR American Depositary Receipt SP ADR Sponsored American Depositary Receipt See accompanying Notes to Portfolio of Investments 3 NOTES TO PORTFOLIO OF INVESTMENTS March 31, 2012 (unaudited) The following information is based upon the federal income tax cost of portfolio investments as March 31, 2012. Firsthand Technology Leaders Fund Firsthand Technology Opportunities Fund Firsthand Alternative Energy Fund Gross unrealized appreciation $ $ $ Gross unrealized depreciation ) ) ) Net unrealized appreciation (depreciation) $ $ $ ) Federal income tax cost, investments $ $ $ Federal income tax cost, written options — — Federal income tax cost $ $ $ The difference between the acquisition cost and the federal income tax cost of portfolio investments is due to certain timing differences in the recognition of capital losses under accounting principles generally accepted in the United States and income tax regulations. Options—The Funds are subject to equity price risk in the normal course of pursuing their investment objectives and may enter into options written to hedge against changes in the value of equities. The Funds may purchase put and call options to attempt to provide protection against adverse price effects from anticipated changes in prevailing prices of securities or stock indices. The Funds may also write put and call options. When the Fund writes an option, an amount equal to the premium received by the Fund is recorded as a liability and is subsequently adjusted to the current fair value of the option written. Premiums received from writing options that expire unexercised are treated by the Fund on the expiration date as realized gains from investments. The difference between the premium and the amount paid on effecting a closing purchase transaction, including brokerage commissions, is also treated as a realized gain, or, if the premium is less than the amount paid for the closing purchase transaction, as a realized loss. If a call option is exercised, the premium is added to the proceeds from the sale of the underlying security or currency in determining whether the Fund has realized a gain or loss. The Fund as writer of an option bears the market risk of an unfavorable change in the price of the security underlying the written option. The number of option contracts written and the premiums received during the period ended March 31, 2012, were as follows: Firsthand Technology OpportunitiesFund Number of Contracts Premiums Received Options outstanding, beginning of period — $
